Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 1 of 9 Pageid#: 580



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                         ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                            )
                                                           )
         Plaintiff,                                        )
                                                           )
 v.                                                        )       Civil Action No. 7:18-cv-00647
                                                           )
 4.72 ACRES OF LAND, OWNED BY                              )       By: Elizabeth K. Dillon
 FRED W. VEST,                                             )           United States District Judge
                                                           )
         Defendant.                                        )

                                 MEMORANDUM OPINION AND ORDER

         Before the court are the following motions: (1) defendant’s emergency motion to prevent or

restrict Mountain Valley Pipeline’s (MVP) use of temporary road access (Dkt. No. 59), 1 and (2)

defendant’s motion to stop MVP’s work on the pipeline project pending the court’s resolution of the

first motion. (Dkt. No. 60.) The court held a hearing on these motions on January 15, 2021. (Dkt.

No. 63.) At the hearing, the court indicated that it would deny defendant’s motion to prevent or

restrict temporary road access and deny as moot defendant’s motion to stop work. The court also

stated that it would issue a written opinion, which is set forth herein. 2

                                                 I. BACKGROUND

         On October 13, 2017, the Federal Energy Regulatory Commission (FERC) issued an order

granting a Certificate of Public Convenience and Necessity to MVP for the construction, operation,

and maintenance of an interstate gas pipeline across properties in the counties of Giles, Craig,

Montgomery, Roanoke, Franklin, and Pittsylvania, Virginia, owned by several landowners,

including defendant Fred W. Vest. (Compl. ¶ 1, Ex. 1, Dkt. No. 1, Case No. 7:17-cv-00492.) MVP


         1
             Unless otherwise noted, docket references are to Case No. 7:18-cv-00647.
         2
            After the hearing, defendant submitted a motion to supplement and clarify the record. (Dkt. No. 64.) The
court will grant this motion and has considered the submission, but nothing in the motion, or the many submissions
thereafter, alters the court’s analysis and conclusion that defendant’s motion to prevent or restrict MVP’s temporary
road access must be denied.
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 2 of 9 Pageid#: 581



then filed a lawsuit, MVP v. Easements, Case No. 7:17-cv-00492 (W.D. Va.), pursuant to its power

of eminent domain as authorized by the Natural Gas Act (NGA), to condemn property interests

necessary to construct the pipeline.

       On January 31, 2018, the court entered a memorandum opinion and order granting MVP’s

motion for partial summary judgment and conditionally granting MVP’s motion for an immediate

stay. (Dkt. Nos. 339, 340, Case No. 7:17-cv-00492.) With respect to Vest’s property, MVP

acquired a temporary access easement (1.19 acres), a temporary workspace (1.87 acres), and a

permanent easement (1.66 acres). (Compl. ¶ 136, Ex. 132, Case No. 7:17-cv-00492.) The court has

also granted MVP an easement to use the driveway shared by Vest’s property (MVP-VA-RO056)

and property owned by Robert and Aimee Hamm (VA-RO-5748) as an access road. (Vest

Statement ¶ 4, Dkt. No. 59-1; Dkt. No. 3-166, Case No. 7:17-cv-00492 (Notice of Condemnation

describing 0.15 temporary access easement on MVP Parcel No. VA-RO-5748).) The rights and

privileges applicable to the various easements provide that landowners “may fully use and enjoy the

premises to the extent that such use and enjoyment does not interfere with or obstruct MVP’s rights

described herein.” (See Dkt. No. 598, Case No. 7:17-cv-00492 (Order Granting Immediate

Possession of MVP Parcel No. VA-RO-056).) The court’s ruling was affirmed on appeal by the

Fourth Circuit Court of Appeals. MVP v. 6.56 Acres, 915 F.3d 197 (4th Cir. 2019). The Supreme

Court denied certiorari. Givens v. MVP, 140 S. Ct. 300 (2019).

       Precision Pipeline LLC, contractor for MVP, is preparing an access road across the Vest

property. (Declaration of Abraham C. Jones (Jones Decl.) ¶ 2, Dkt. No. 62-1.) The improvements

are designed to facilitate the movement of equipment and supplies to the right of way for

construction of the pipeline. (Id.) All work being performed on Vest’s property is within the route




                                                2
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 3 of 9 Pageid#: 582



that was approved by FERC and in accordance with the terms and conditions of FERC’s orders for

the project. (Id. ¶ 3.)

        In these motions, Mr. Vest expresses “overwhelming fear, concern and anxiety” for his

wellbeing, given his significant health issues, and the wellbeing of his family regarding (1) the

presence of MVP adult male coworkers, most of whom are from out of state in the midst of a global

pandemic, in close contact with his granddaughters; (2) close and frequent passage of large

company pickup trucks; and (3) close passage of large earth moving machinery used for tree

clearing, grading, trenching, and laying pipe. (Vest Statement ¶ 12.)

        With these concerns in mind, Vest is requesting an order that directs MVP’s “avoidance of

my family road, and recognizing MVP’s present and continuing use of two other available entry

points at Mileposts 243.5 (Bottom Creek Road workspace) and at Milepost 246 (Bent

Mountain/Montouri Road).” (Id. ¶ 18.) In his motion papers, Vest explicitly requested that the

court “prevent MVP from using his Access Road and to construct the pipeline on his property by

using the Access points along the ROW [right of way] as they are constructed on both sides of his

farm.” (Dkt. No. 59 at 7 (emphasis in original).) When pressed at the hearing, however, counsel

indicated that Vest does not seek to amend the FERC certificate and eliminate MVP’s easement.

Instead, Vest focused on his request for alternative relief: that the court require MVP to give

reasonable notice to Vest regarding the scope of work before entering the access road and to impose

mutually agreeable time and date restrictions on when MVP may enter the access road.

                                           II. ANALYSIS

        Vest seeks relief pursuant to the All Writs Act, which empowers a federal court to “issue all

writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). The Act enables a federal court to “issue such commands




                                                 3
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 4 of 9 Pageid#: 583



. . . as may be necessary or appropriate to effectuate and prevent the frustration of orders it has

previously issued in its exercise of jurisdiction otherwise obtained.” In re Am. Honda Motor Co.,

Inc., 315 F.3d 417, 437 (4th Cir. 2003) (quoting Pa. Bureau of Corr. v. U.S. Marshals Serv., 474

U.S. 34, 40 (1985)). The “power conferred by the Act extends, under appropriate circumstances, to

persons who, though not parties to the original action or engaged in wrongdoing, are in a position to

frustrate the implementation of a court order or the proper administration of justice . . . and

encompasses even those who have not taken any affirmative action to hinder justice.” United States

v. N.Y. Tel. Co., 434 U.S. 159, 174 (1977) (citations omitted). The Act is a “residual source of

authority to issue writs that are not otherwise covered by statute.” Pa. Bureau of Corr., 474 U.S. at

43. “Where a statute specifically addresses the particular issue at hand, it is that authority, not the

All Writs Act, that is controlling.” Id. Ultimately, the authority to grant relief under the All Writs

Act is to be “used sparingly and only in the most critical and exigent circumstances.” Wis. Right to

Life v. Fed. Election Comm’n, 542 U.S. 1305, 1306 (2004) (Rehnquist, C.J., in chambers).

       Courts analyze various elements when determining whether to invoke the All Writs Act,

including whether any applicable federal law governs the request, whether there is any

constitutional issue that is implicated, whether a prior order of the court exists that a further order

will aid, and whether exceptional circumstances justify invocation of the All Writs Act. In re

Application for Order Authorizing Disclosure, 849 F. Supp. 2d 526, 580–81 (D. Md. 2011); see also

In re Apple, Inc., 149 F. Supp. 3d 341, 350 (E.D.N.Y. 2016) (explaining that the “plain text” of the

statute confers authority to issue orders when issuance is “in aid of” the issuing court’s jurisdiction,

the type of writ must be “necessary or appropriate” to provide such aid, and the issuance must be

“agreeable to the usages and principles of law”) (quoting 28 U.S.C. § 1651(a))); Bordelon Marine,

LLC v. Bibby Subsea ROV, LLC, CIVIL ACTION No. 16-1106, 2017 WL 396188, at *3–4 (E.D.




                                                  4
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 5 of 9 Pageid#: 584



La. Jan. 30, 2017) (stating that a party seeking relief under the All Writs Act must satisfy three

elements: (1) there must be “no other adequate means to attain the relief” that is sought, (2) a

party’s right to issuance of the writ must be “clear and indisputable,” and (3) the order must be

“appropriate under the circumstances”).

        As courts have explained, the power to issue writs under the All Writs Act is limited to

situations where the court must act to protect its own jurisdiction. See, e.g., Miller v. Donald, 541

F.3d 1091, 1096 (11th Cir. 2008) (explaining that to “counter such threat and to protect its

jurisdiction, the district courts are authorized by the All Writs Act . . . to restrict access to vexatious

and abusive litigants”); Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1100 n.12 (11th Cir.

2004) (distinguishing injunctions under the All Writs Act from “traditional injunctions, predicated

upon causes of action rather than threats to a court’s jurisdiction”). MVP’s conduct in the use of its

easements, obnoxious though it may be to Vest (and other landowners), does not present a threat to

the court’s jurisdiction. See, e.g., In re Managed Care Litig., 236 F. Supp. 2d 1336, 1341 (S.D. Fla.

2002) (“Under the All Writs Act, an injunction requires ‘a threat . . . to the jurisdiction of the court,’

not just ‘to the plaintiff’s continuing interest in prosecuting his lawsuit . . . .’” (quoting Sea

Containers Ltd. v. Stena AB, 890 F.2d 1205, 1213 (D.C. Cir. 1989))); see also Dimitri D. Portnoi,

Resorting to Extraordinary Writs: How the All Writs Act Rises to Fill the Gaps in the Rights of

Enemy Combatants, 83 N.Y.U. L. Rev. 293 (Apr. 2008) (discussing Klay, and noting that the “key

difference between an [All Writs Act] injunction and a traditional injunction is the purpose for

which it is issued. A traditional injunction issues to protect an individual; an [All Writs Act]

injunction issues to protect the integrity of court orders or proceedings”).

        In this respect, Vest’s motions for the court to order MVP to stop work and to provide

advance notice of MVP’s work schedule are essentially requests for injunctive relief that, if granted,




                                                   5
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 6 of 9 Pageid#: 585



would affect Vest’s personal rights as a property owner, as well as MVP’s rights, granted by FERC

and approved by this court, to use the easement. The All Writs Act “invests a court with a power

essentially equitable and, as such, not generally available to provide alternatives to other, adequate

remedies at law.” Clinton v. Goldsmith, 526 U.S. 529, 537 (1999); see also Klay, 376 F.3d at 1100.

Rule 65 of the Federal Rules of Civil Procedure exists as an adequate avenue to obtain the remedy

of a traditional injunction. See Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1229 (11th Cir.

2005) (noting that “where the relief sought is in essence a preliminary injunction, the All Writs Act

is not available because other, adequate remedies exist, namely Fed. R. Civ. P. 65, which provides

for temporary restraining orders and preliminary injunctions”); Klay, 376 F.3d at 1100 (“The

requirements for a traditional inunction do not apply to injunctions under the All Writs Act because

a court’s traditional power to protect its jurisdiction, codified by the Act, is grounded in entirely

separate concerns.”). Vest has not attempted to satisfy the requirements of a traditional preliminary

injunction or temporary restraining order under Rule 65, including the requirement of offering

security to cover damages to MVP. See Centro Tepeyac v. Montgomery Cty., 722 F.3d 184, 188

(4th Cir. 2013) (explaining that the movant must establish likelihood of success on the merits,

irreparable harm, and the balance of equities the public interest favor the movant); Fed. R. Civ. P.

65(c)(requiring security). Vest’s complaints and issues with MVP construction also could have

been raised in the FERC proceeding.

       Additionally, the court has had the opportunity on several occasions to explain the limits of

its authority and jurisdiction in MVP’s condemnation proceedings. Pursuant to the National Gas

Act, the court has jurisdiction to hear cases by certificate holders to condemn property for approved

routes, 15 U.S.C. § 717(h), and to enforce FERC’s orders, 15 U.S.C. § 717u. The court does not, as

requested by Vest, have jurisdiction to revise or modify those orders. Neither can the court’s




                                                  6
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 7 of 9 Pageid#: 586



jurisdiction be expanded by the All Writs Act. See, e.g., Clinton, 526 U.S. at 534–35 (explaining

that the All Writs Act authorizes extraordinary writs in aid of the issuing court’s jurisdiction but

“does not enlarge that jurisdiction”); United States v. Tablie, 166 F.3d 505, 506–07 (2d Cir. 1999)

(stating that the All Writs Act “does not confer an independent basis of jurisdiction,” as it is “‘well

established that the [All Writs Act] does not expand a court’s jurisdiction’”) (quoting Cox v. West,

149 F.3d 1360, 1363 (Fed. Cir. 1998))).

       For example, in its opinion addressing MVP’s motions for partial summary judgment and

for a preliminary injunction seeking immediate possession of the properties, the court stated:

               In addition to the process for review of a FERC order, a separate
               provision of the NGA expressly grants district courts authority to
               decide a condemnation proceeding like this one. 15 U.S.C. § 717f(h).
               The role of courts in such proceedings is circumscribed, however.
               Millennium Pipeline Co. v. Certain Permanent & Temp. Easements,
               777 F. Supp. 2d 475, 481 (W.D.N.Y. 2011), aff’d, 552 F. App’x 37 (2d
               Cir. 2014). That is, “[t]he NGA does not allow landowners to
               collaterally attack the FERC certificate in the district court, it only
               allows enforcement of its provisions.” Transwestern Pipeline Co. v.
               17.19 Acres, 550 F.3d 770, 778 n.9 (9th Cir. 2008); see also Columbia
               Gas Transmission, LLC v. 252.071 Acres More or Less, No. 15-cv-
               3462, 2016 WL 1248670, at *5 (D. Md. Mar. 25, 2016) (“The
               jurisdiction of this court is limited to evaluating the scope of the FERC
               Certificate and ordering condemnation as authorized by that Certificate
               . . . . This court’s role is mere enforcement.” (quoting Guardian
               Pipeline, L.L.C. v. 529.42 Acres, 210 F. Supp. 2d 971, 974 (N.D. Ill.
               2002))).

MVP v. Easements, Civil Action No. 7:17-cv-00492, 2018 WL 648376, at *3 (W.D. Va. Jan. 31,

2018). Prior to the issuance of the certificate, FERC considered MVP’s proposal for three years.

Once issued, MVP only has the authority to condemn the FERC-approved route. Even if MVP

could reach agreement with a particular landowner, MVP and the landowner would have to jointly

seek approval from FERC for route variation. Put simply, the court has already approved the

easements because they align with the FERC-approved routed. The court lacks jurisdiction to alter




                                                  7
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 8 of 9 Pageid#: 587



the route.

       The court has also noted, as relevant here, an argument by a landowner that the “Certificate

Order itself references assurances by MVP that it ‘will make good faith efforts to negotiate with

landowners for any needed rights, and will resort only when necessary to the use of eminent

domain.’ (citing FERC Cert. Order ¶ 57).” MVP, 2018 WL 648376, at *9 n.11. The court rejected

this argument in the absence of “authority suggesting MVP has an obligation to negotiate in good

faith, however, or that its assurances to FERC somehow translate into an added statutory

requirement to do so. Compliance with any condition in the certificate is an issue for FERC, not

this court.” Id.

       And in a separate order, the court once again emphasized its “limited role of ordering

condemnation as authorized by the FERC certificate”—

               Furthermore—and more importantly for purposes of this proceeding—
               the court’s description of a witness’s testimony about when tree felling
               could and could not occur pursuant to various guidelines is not the
               equivalent of a command or a directive to MVP about when it could or
               could not fell trees. Those determinations are made by FERC, based
               on its interpretation of MVP’s compliance with the FERC certificate
               and its subsequent instructions. As the court referenced repeatedly in
               that same opinion, in National Gas Act condemnation cases like this,
               the court has a limited role of ordering condemnation as authorized by
               the FERC certificate. Because the Terrys have not shown clearly and
               convincingly that MVP violated an order of this court, they have failed
               to establish the third element of their contempt claim.

MVP v. Easements, Civil Action No. 7:17-cv-00492, 2018 WL 2088762, at *5 (W.D. Va. May 4,

2018) (emphasis in original). Just as this court lacks authority or jurisdiction to manage MVP’s

tree-felling activities, the court also lacks jurisdiction to halt work or to impose other conditions,

such as time and place restrictions, on MVP’s construction activities. The court has no authority to

take such action under the All Writs Act or the Natural Gas Act.

       Finally, Vest argues that MVP’s failure to provide notice, time, and scope of work



                                                  8
Case 7:18-cv-00647-EKD-RSB Document 77 Filed 03/29/21 Page 9 of 9 Pageid#: 588



information interferes with his and his family’s right to fully use and enjoy their property. (See Dkt.

No. 598, Case No. 7:17-cv-00492 (providing that landowners “may fully use and enjoy the premises

to the extent that such use and enjoyment does not interfere with or obstruct MVP’s rights described

herein”).) As noted above, imposing such requirements on MVP interferes with its rights as granted

by FERC and this court. More importantly, the court lacks authority to intervene and micromanage

the ongoing construction project.

       Because of the court’s limited authority under the All Writs Act and the Natural Gas Act, the

court declines Vest’s request to interfere with MVP’s construction activities.

                                         III. CONCLUSION

       For these reasons, Vest’s motion to supplement the record (Dkt. No. 64) is GRANTED,

Vest’s emergency motion to prevent or restrict temporary road access (Dkt. No. 59) is DENIED,

and Vest’s motion to stop work (Dkt. No. 60) is DENIED as moot.

       Entered: March 29, 2021.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 9
